Name: Council Regulation (EC) No 1188/97 of 25 June 1997 fixing, for the 1997/1998 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: accounting;  plant product;  agricultural structures and production;  financial institutions and credit;  beverages and sugar;  prices
 Date Published: nan

 28 . 6 . 97 EN 1 Official Journal of the European Communities No L 170/3 COUNCIL REGULATION (EC) No 1188/97 of 25 June 1997 fixing, for the 1997/1998 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, and the amount of compensation for storage costs costs shall be fixed per month and per unit of weight, taking account of financing costs, insurance costs and specific storage costs; whereas, for financing costs, account should be taken of a 4,75 % interest rate, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector ('), and in particular Article 3 (5), Article 5 (5) and Article 8 (4) thereof, Having regard to the proposal from the Commission (2), Whereas Council Regulation (EC) No 1187/97 of June 1997 fixing, for the 1997/ 1998 marketing year, certain sugar prices and the standard quality of beet f), fixed the intervention price for white sugar at ECU 63,19 per 100 kilograms applicable for the non-deficit areas; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785/81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas; whereas, for such fixing, it is appropriate that account be taken of the regional variations in the price of sugar, which , given a normal harvest and free movement of sugar, might be expected to occur in the price of sugar under natural conditions of price formation on the market; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland, the United Kingdom, Spain , Portugal and Finland; Whereas Article 3 (5) of Regulation (EEC) No 1785/81 provides that an intervention price for raw sugar shall be fixed; whereas such price should be established on the basis of the intervention price for white sugar; Whereas Regulation (EC) No 1187/97 fixed the basic price for beet at ECU 47,67 per tonne; whereas Article 5 (2) of Regulation (EEC) No 1785/81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price , without prejudice to Article 28 (5) of that Regulation ; Whereas Article 5 of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regula ­ tion (EEC) No 750/68 (4) provides that the amount of repayment in the context of the compensation for storage Article 1 For the deficit areas of the Community, the derived inter ­ vention price for white sugar shall be fixed , per 100 kilo ­ grams, at: (a) ECU 64,65 for all the areas in the United Kingdom; (b) ECU 64,65 for all the areas in Ireland; (c) ECU 64,65 for all the areas in Portugal; (d) ECU 64,65 for all the areas in Finland; (e) ECU 64,88 for all the areas in Spain ; ( f) ECU 65,53 for all the areas in Italy. Article 2 The intervention price of raw sugar shall be ECU 52,37 for 100 kilograms . Article 3 1 . The minimum price for A beet applicable in the Community shall be ECU 46,72 per tonne . 2 . Subject to Article 28 (5) of Regulation (EEC) No 1785/81 , the minimum price for B beet applicable in the Community shall be ECU 32,42 per tonne . Article 4 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785/81 shall be ECU 0,38 per month per 100 kilograms of white sugar. Article 5 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply for the 1997/ 1998 marketing year. (') OJ No L 177, 1.7. 1981 , p . 4 . Regulation as last amended by Regulation (EC) No 1599/96 (OJ No L 206, 16 . 8 . 1996, p. 43). (2) OJ No C 101 , 27 . 3 . 1997, p. 6 . (  ') See page 1 of this Official Journal . (4) OJ No L 156, 25 . 6 . 1977, p. 4. Regulation as last amended by Regulation (EEC) No 3042/78 (OJ No L 361 , 23 . 12 . 1978, p. 8). No L 170/4 EN Official Journal of the European Communities 28 . 6 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1997 . For the Council The President J. VAN AARTSEN